Under the answer to the certified questions a judgment of affirmance is the only one that this court may render. I am unable to distinguish in my own mind the principle enunciated in Griffin v. Russell, and Hubert
v. Harpe, supra, which is not a full-bench decision. If the family-car doctrine is based on duty and responsibility, or master and servant, I can not understand why a wife, who may not be liable for the contracts of her husband although they are assumed in writing by a most solemn undertaking, will be held by law to be responsible for the torts of her husband because she has allowed him to drive an automobile which she keeps for the use of members of her family. *Page 231